COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:        In re Kimberly Marks

Appellate case number:      01-15-00087-CV

Trial court case number:    2013-73339

Trial court:                310th Judicial District Court of Harris County

        On January 29, 2015, this Court, among other things, requested a response by the
real party in interest to the petition for a writ of mandamus. The petition by relator,
Kimberly Marks, challenged the trial court’s January 26, 2015 order requiring her to
participate in regular drug testing in the underlying suit affecting the parent-child
relationship. On March 2, 2015, the real party in interest, the Department of Family and
Protective Services (“DFPS”), filed a supplemental mandamus record. The record
included, among other things, the DFPS’ Motion for Nonsuit, because DFPS did not
desire to pursue this cause of action, which the trial court granted on February 17, 2015.
        Based on the documents in the DFPS’ record, it appears that this Court may no
longer have jurisdiction over this original proceeding because there is no longer a live
trial court proceeding. See Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex.
2005); see also Tex. A&M Univ.–Kingsville v. Yarbrough, 347 S.W.3d 289, 290–91 (Tex.
2011). Accordingly, the Court may dismiss this petition for want of jurisdiction unless
the relator files a written response, citing relevant portions of the record, statutes, rules,
and case law, showing that this Court has jurisdiction. See Yarbrough, 347 S.W.3d at
291; cf. TEX. R. APP. P. 42.3(a). The response, if any, shall be filed within 14 days from
the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually
Date: March 5, 2015